810 F.2d 195
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellant,v.Donald Dean STENGER, Jr., Appellee.
No. 86-5046.
United States Court of Appeals, Fourth Circuit.
Argued May 6, 1986.Decided Jan. 15, 1987.

Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
Samuel Rosenthal, Chief, Appellate Section, Criminal Division, Department of Justice (Justin Williams, United States Attorney, on brief) for appellant.
J. Flowers Mark (Michael S. Lieberman;  Zwerling, Mark, Ginsberg and Lieberman, on brief) for appellee.
PER CURIAM:


1
On May 23, 1986, following briefing and oral argument, we reversed a decision of the district court which had let the defendant in this case to bail.   Our reversal was without formal opinion, the defendant's trial having been set for May 27, 1986.   We noted that our opinion would follow.


2
On May 27, 1986, a judgment of acquittal was granted by the district court.


3
While this case may not be moot, we think it more appropriate not to issue a formal opinion under these circumstances.   We reaffirm, however, our previous disposition of this case to the end and effect that the order of the district court appealed from should have been reversed.